Candler, J.
1. It is not a proper ground of a motion for a new trial that the judge of the superior court, on the trial of an appeal from a county court, refused, on motion, to dismiss the appeal, or to dismiss the petition of one of the parties thereto. The error, if any, should he made the subject of a direct exception. Heery v. Burkhalter, 113 Ga. 1043, and cases cited.
2. The verdict was supported by the evidence, and it was not erroneous to overrule the motion for a new trial.

Judgment affirmed.


By five Justices.